DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicants amended claim 1 to recite an operation side for inserting a remaining part, a processing side for blasting the remaining part, an extraction member for removing contaminants from the remaining part, a rotary plate configured to transfer the remaining part, four nozzles configured to apply the antibacterial abrasive to the remaining part.
The claims are not supported by the original disclosure. The original disclosure teaches the extraction member not for for removing contaminants from the remaining part, but for sucking off the blown off dirt particles with the sublimated dry ice particles. See at least the following paragraph of the specification: “[0066] The blown off dirt particles may then be suctioned off with the sublimated dry ice particles by means of an extraction system 73.”

As to claims 1-4, 6-9 and 11:
The applicants amended claim 1 to recite that the remote controls reconditioned by the device comprise housing and printed circuit boards with raised buttons.
Claims 7 and 9 recite blasting the raised buttons on the printed circuit boards. Claim 9 recites removing shells and inserting the printed circuit boards with raised buttons.
Such is not supported by the original disclosure.
The only embodiment with the screen and the rotary plate, which is disclosed by the original disclosure (Figure 5 and the related description), is not disclosed as for processing remote controls comprising housing and circuit boards with raised buttons.
In contrast, the device of referenced embodiment is disclosed for processing “remaining part 54”, which is according to the original disclosure comprises all pats between the key pad 4 and the printed circuit board 21.
Please note that the parent claim has been amended to recite “a remaining part”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claims 6 and 11 fail to include all the limitations of the claim upon which they depend.  
Claims 6 and 11 depend upon claim 5, which has been cancelled.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20140073767 in view of Axtell et al (US 2005/0257811), Goff (US 5,259,890) and Peterson et al (US 5,315,793).
KR 20140073767 teaches an apparatus comprising a loading station (41, 42), a blasting station (40), a screen, an extraction member (70), an unloading station (50), multiple dry CO2 nozzles (130) to apply dry CO2 from different directions (with four and more nozzles specifically exemplified), a feeding member (90) and a conveyor (20).
KR 20140073767 also teach means for adjusting positions and directions of the nozzles to provides desired positions and directions depending from the application requirements
See entire document, especially Figures 1-6b and the related description and the description at [0007-60].
KR 20140073767 does not teach a rotary plate as claimed.
KR 20140073767 teaches the use of a conveyor to transfer the parts to be cleaned for cleaning and from the cleaning.
On the other hand, it was known in the art to use rotary plates/tables as alternative to the conveyors, as evidenced by Axtell et al and Goff.
It was also known to use rotary table to move the parts to be cleaned to the locations to be cleaned by dry CO2 jets from multiple nozzles as evidenced by Peterson et al.
It would have been obvious to an ordinary artisan at the time the invention was filed to use a rotating plate in the apparatus of KR 20140073767 instead of a conveyor to transfer the parts to be treated since Axtell et al and Goff teach rotary plates/tables as alternative to the conveyors and since Peterson et al teach to use rotary table to move the parts to be cleaned to the locations to be cleaned by dry CO2 jets from multiple nozzles.
As to the raised bearing surfaces: the raised rods 30 of modified KR 20140073767 will be readable on the claimed raised bearing surfaces.
As to the specific angles/directions of the nozzles: KR 20140073767 teaches means for adjusting angle of the nozzles. KR 20140073767 also teach positioning of the nozzles depending from the article to be cleaned to ensure cleaning all the areas of the article.
It would have been obvious to an ordinary artisan at the time the invention was filed to find optimum positions of the nozzles in the modified KR 20140073767 to ensure cleaning of all areas of the article to be cleaned.
Since the modified apparatus of KR 20140073767 will have the same structure as recited by the claims it will be capable of the recited intended use of the apparatus recited by the claims or the invention is not disclosed/claimed in the correspondence with the requirements of 35 USC 112(a).

Response to Arguments
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the amended claims correspond to the requirements of 35 USC 112(a).
This is not persuasive for the reasons provided in the rejections above.
With respect to the rejections of claims under 35 USC 112D) the applicants argue that 6-9 recite specific structural limitations of the apparatus of claim 10 and thereby correspond to the requirements of 35 USC 112(d).
This is not persuasive.
The claims 6 and 11 fail to include all the limitations of the claim upon which they depend.  
Claims 6 and 11 depend upon claim 5, which has been cancelled.

With respect to the art rejection the applicants merely allege that KR 20140073767 does not teach or suggest the entire amended claim 10.
The applicants fail to specify what specifically KR 20140073767 does not teach.
The applicants also allege that Axtell et al (US 2005/0257811), Goff (US 5,259,890) and Peterson et al (US 5,315,793) “are relied on in the rejection other certain limitations of the present claims”.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
A mere statement that the primary document does not teach the entire claim 10 without pointing out how the language of the claim patentably distinguishes it from the teaching of KR 20140073767 fail to comply with 37 CFR 1.111(b).
Further, in contrast to the applicants’ allegation the teaching of Axtell et al (US 2005/0257811), Goff (US 5,259,890) and Peterson et al (US 5,315,793) have been used to address the specific limitations of claim 10.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711